DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been allowed.
	All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Wright et al. USPAP 2017/0051707.  Wright discloses a system and method for reducing rate of increase of NOx feedgas emissions during an acceleration event in a vehicle having an engine with exhaust gas recirculation (EGR) and an electric machine, such as an integrated starter-generator (ISG) coupled to the engine include operating the electric machine to provide an assist torque and reducing engine torque accordingly in response to predicted NOx feedgas emissions exceeding a threshold. The NOx feedgas emissions may be predicted based on an exhaust gas sensor signal or a NOx model based on engine speed, engine torque, and intake EGR ratio. The engine torque may be reduced by reducing an engine torque set point. The electric machine torque may be reduced when a driver demand torque matches the reduced engine torque set point. The electric machine may be used to charge a battery in response to the driver demand torque matching the engine torque set point.
Figure 1 of Wright discloses:

    PNG
    media_image1.png
    948
    624
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    463
    625
    media_image2.png
    Greyscale





Figure 2 of Wright discloses:

    PNG
    media_image3.png
    934
    607
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    285
    592
    media_image4.png
    Greyscale


In regard to claims 1, 10 and 14, Wright taken either individually or in combination with other prior art of record fails to teach or render obvious
1. (Currently Amended) A system/apparatus/method comprising:
one or more processing circuits communicably coupled with a vehicle system of an electric vehicle and an exhaust aftertreatment system of the electric vehicle, the one or more processing circuits comprising one or more memory devices coupled to one or more processors including an aftertreatment management circuit and a component management circuit, the one or more memory devices structured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to:
generate, via the component management circuit, a command structured to
adjust operation of the vehicle system responsive to the determination of the operation
state of the vehicle system, wherein the command is structured to schedule, based on a
time, powering of the vehicle system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andersson (U.S. patent application publication 2020/0332730) discloses a start-up method for heating a selective catalytic reduction (SCR) module in a hybrid propulsion system of a vehicle, comprising an electric motor operatively connected to an internal combustion engine producing exhaust gas, both electric motor and internal combustion engine being operable to power said vehicle, and said internal combustion engine being in fluid communication with an exhaust aftertreatment system having an exhaust passage and comprising the SCR module, said SCR module being disposed in said exhaust passage downstream of said engine and said electric motor, the method comprising the steps of: operating the engine in a start-up mode with a torque restriction on the engine, allowing the SCR module to convert NOx emission; supplying a surplus amount of a reducing agent to the exhaust gas at a position between the engine and the SCR module, the surplus amount of the reducing agent being larger than a required amount of reducing agent for converting NOx emission from the engine; heating said SCR module to a working temperature; and terminating the start-up mode, thereby terminating the torque restriction on the engine and the supply of the surplus amount of the reducing agent.
Dextreit (U.S. patent application publication 2014/0024492) discloses control means for a hybrid electric vehicle, the control means comprising an energy management portion (EMP) configured to determine a required torque split between each of a first and at least a second actuator in dependence on a first set of one or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667